878 F.2d 1444
11 U.S.P.Q.2d 1656
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Robert L. GIULIANI, Plaintiff-Appellant,v.The UNITED STATES of America and The United States Patent &Trademark Office, Defendants-Appellees.
No. 89-1159.
United States Court of Appeals, Federal Circuit.
May 8, 1989.

Before MAYER, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
The judgment of the United States District Court for the District of Hawaii dismissing the complaint challenging the constitutionality of patent filing and maintenance fees, Giuliani v. United States, 8 USPQ2d 1095 (D.Hawaii 1988), is affirmed on the basis of the court's order.